Citation Nr: 0125418	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-21 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to November 
1980.  He is deceased, and the appellant is the mother of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied entitlement to service 
connection for the cause of the veteran's death on the basis 
that the claim was not well grounded.

The appellant was scheduled for a hearing before the 
undersigned Board member on October 26, 2000.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  On the day of the 
hearing, she appeared and requested that the hearing be 
rescheduled because her representative did not have an 
opportunity to review the claims folder or prepare a written 
statement.  The appellant's request to reschedule was not 
timely, and her representative had the opportunity to submit 
argument both at the hearing and after the hearing.  
Additionally, a VA Form 21-22 appointing the appellant's 
current representative was received by the RO a week prior to 
the hearing.  A previous Board decision in December 1992 also 
indicated that the appellant was represented by Disabled 
American Veterans, her current representative.  As good cause 
was not shown, the request to reschedule the hearing was 
denied.  See 38 C.F.R. § 20.704(c) (2001). 


REMAND

Service connection for the cause of the veteran's death was 
previously denied on the merits by the RO in June 1991 and by 
the Board in December 1992.  See 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); 38 C.F.R. § 3.156 (2001).  The appellant 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals).  In May 1994, the Court found that the 
appellant's claim was not well grounded, pursuant to 
regulations in effect at that time, and vacated and remanded 
the Board's decision with directions to vacate the June 1991 
RO decision. 

The appellant sought to reopen her claim in 1996; however, 
the issue of service connection for the cause of the 
veteran's death now in appellate status has been adjudicated 
without formal discussion of whether new and material 
evidence has been submitted to reopen a previously denied and 
final claim.  VA is required to first consider whether new 
and material evidence has been presented before the merits of 
claim can be considered.  The RO must therefore readjudicate 
the appellant's claim for service connection for the cause of 
the veteran's death with incorporation of the principles of 
finality and new and material evidence, as provided under 
applicable law and VA regulations.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001); see also Veterans Claims 
Assistance Act of 2000 (VCAA),38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Further, the Board is bound by the holding in Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) to the extent that it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on a question that 
has not been first addressed by the RO, and if not, whether 
the claimant will be prejudiced thereby.  As to the facts in 
this case, further appellate review must be deferred pending 
formal RO-adjudication of the claim on the basis of finality 
and whether new and material evidence has been submitted.

Finally, the claims file is incomplete.  Evidence of record 
at the time of the May 1994 Court decision (a copy of which 
was obtained from LEXIS) included a June 1991 rating 
decision, a September 1991 notice of disagreement, a November 
1991 statement of the case, a January 1992 substantive 
appeal, a transcript of a personal hearing held before the 
Board in August 1992, and a March 1990 statement from Cpt. 
Sharon L. Ball, M.D.  These records are no longer associated 
with the claims folder.  The appellant's June 1996 
Application for Dependency and Indemnity Compensation by 
Parents is also missing.  Appropriate development should be 
conducted on remand.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Obtain the documents missing from the 
claims file, including but not limited to, 
the June 1991 rating decision, September 
1991 notice of disagreement, November 1991 
statement of the case, January 1992 
substantive appeal, transcript of a 
personal hearing held before the Board in 
August 1992, March 1990 statement from 
Cpt. Sharon L. Ball, M.D, and June 1996 
Application for Dependency and Indemnity 
Compensation by Parents.  All efforts to 
obtain these records should be documented 
in the claims file.  If the file cannot be 
fully located or reconstructed, notify the 
appellant of this fact and provide her an 
opportunity to submit copies of any of 
missing records in her possession. 

2.  Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed, 
including notifying the appellant of the 
information and evidence needed to 
substantiate her claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001); 66 Fed. Reg. 45620, et seq. (Aug. 
29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

3.  Readjudicate the appellant's claim on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  The recent amendments to 
38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence 
apply to any claim to reopen a finally 
decided claim received on or after August 
29, 2001.  The appellant's claim was 
received in June 1996 and therefore the 
amendment is not applicable to her claim.
 
4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, if any, should be 
provided a supplemental statement of the 
case and be given an appropriate period 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




